Judgment appealed from, so far as it adjudged that plaintiffs have judgment in favor of plaintiffs against the defendants Seisse and Kennedy, unanimously reversed and a new trial ordered, with costs to the said appellants to abide the event, unless the plaintiffs stipulate to reduce the judgment as entered in favor of the plaintiff Dorothy Winseman to the sum of $10,000, and in favor of the plaintiff William Winseman to the sum of $1,181.60; in which event the judgment as so modified is affirmed, without costs. Judgment, so far as appealed from by plaintiffs dismissing the complaint against defendant Union Railway Company of New York City, unanimously affirmed. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.